Title: Charles J. Ingersoll to James Madison, 27 January 1835
From: Ingersoll, Charles Jared
To: Madison, James


                        
                            
                                My dear Sir 
                            
                            
                                
                                    Philad
                                
                                 Jan.y. 27/35
                            
                        
                        
                        Since my son wrote to me last summer after enjoying as he said the delightful presence of the magnificent old
                            democrat of Montpellier, tho’ I have not had the happiness of any direct communication, yet I have constantly heard thro’
                            Gov. Gales of your situation and health—always, from every body, that your bouayant spirits are undiminished and your
                            conversation what it always has been. Allow me to submit to your judgment a notice I have just published on a constructive
                            power of each house of Congress which seems to me to have been carried too far lately, and which, in our meridian more
                            than your more benignant latitude, is apt to be abused to the purposes of persecution—With my best respects to Mrs.
                            Madison I remain always Yr faithful and most ob. Sert.
                        
                        
                            
                                C J Ingersoll
                            
                        
                    